Title: Memorial from Eliakim Littell and Squier Littell, [before 23 March 1801]
From: Littell, Eliakim,Littell, Squier
To: Jefferson, Thomas



[before 23 Mch. 1801]

His Excelency Thomas Jefferson Esqr. Presedent of the United States Of America:
The Memorial of Eliakim Littell:
Humbly Sheweth that as earley as the Year 1776 your Memorilist took an active part against the Common Enemy of the United States of America, By Entering on Board the Schooner General Putnam as Master after Returning from Said Vessel, He then Raise’d a Company of Rangers at his Own Expence which Prove’d of Service In Defence of his Contry, He then Engaged in the year 1777, as first Lieut. In the first New Jersey Regiment Commaned By Coln. Matthias Ogden, And Inlisted Fifty Six men during the war for Said Regimen and Paid Each Soldier his Bounty at his Own Risque, and Continued with the Army until July 1778 at which time He Sustaind Great fatigue and Losses and Resigne’d my Commision my health then being much impared, after a Short tim Recoverd his Health again and then took the Command of a Company of Militia Artilery in the year 1780 in June at the Battle of Springfield your Memorist Receivd the approbation of Genl. Washington together with Genl. Dayton and many other Field Officers, After this nothing Material Until April, 1791. Then Receivd a Lieuts. Commission Under Capt. Philne in Levies Raised in New Jersey to Join Genl. St. Clair, on the Western Expedition against the Hostile Indians. In which Battle himself and son Suffered Great danger and hardships being Numbered among the dead. But now your Petitioners having Recoved his heath wishes if it be agreeable with Your Excelenceys Approbation to Join the Western Army in what Station your Honour would think most Proper your Petitioner having had three Lieuts. Commissions and two Captains, In the Last Revolution War, and has Fought in Five General Engagements and Fourteen Scurmages Both by Land & Sea In Defence of American Rights Said Petitioner has a Son which was Bred to Practice of Phisic and Surgery which would wish a Birth in Some Regiment as he Bears a Reputable Character as any young man in the State of New Jersey, Your Compliance with the above Requests will much Oblidge your humble Petitioner—your Excellency & Country Ever to serve—

Eliakim Littell&. Squier Littell Surgn.


State. of New Jersey County of
County of Essex. Township of Springfield.

 